DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application/Amendment
This office action is in response to the Application filed on 04/23/2020 and amendment filed on 07/30/2020. By this amendment, Claim 1 has been cancelled and claims 2-21 have been added. Thus Claims 2-21 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 04/23/2020 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 2-4, 11-14 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,635,586 (hereinafter PAT). Additionally, Claims 5-7 and 15-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,635,586 (hereinafter PAT) in view of Cho (US 2017/0075576). Although the claims at issue are not identical, they are not patentably distinct from each other as shown below:
Regarding independent claim 2 (similarly, claims 14, 19): 
A memory module (PAT claim 1: A memory module; claim 8: flash memory device) comprising: a volatile memory device (PAT claim 1: a dual-port volatile memory device: claim 8: a dual-port dynamic random access memory (DRAM) device); 
a data buffer (PAT claim 1: a data buffer coupled to a second port of the dual-port volatile memory device); 
a non-volatile memory device coupled to the data buffer via a first transmission path, the first transmission path to transfer data between the volatile memory device and the data buffer in a first mode (PAT claim 1: a data buffer coupled to a second port of the dual-port volatile memory device; claim 3: the second port is used when transmitting data between the dual-port volatile memory device and the non-volatile memory device); 
and a memory controller device to control the non-volatile memory device, wherein the memory controller device is coupled to the volatile memory device via a second transmission path (PAT claim 1: a memory controller device to control the non-volatile memory device and coupled to a first port of the dual-port volatile memory device via a direct data transmission path {second transmission path}), 
the second transmission path to transfer data between the volatile memory device and the memory controller device in a second mode, wherein the data buffer is powered off during the second mode (PAT claim 1: the data buffer is powered off during a backup and restore operation on the memory module and backup and restore data is transferred between the dual-port volatile memory device and the memory controller over the direct data transmission path).
Regarding claim 3: wherein the volatile memory device is a dual-port dynamic random access memory (DRAM) device (PAT claim 8, a dual-port dynamic random access memory (DRAM) device), wherein the dual-port DRAM device comprises: a first port coupled to the first transmission path (PAT claim 1: a data buffer coupled to a second port of the dual-port volatile memory device {first transmission path}); and a second port coupled to the second transmission path (PAT claim 1: a memory controller device to control the non-volatile memory device and coupled to a first port of the dual-port volatile memory device via a direct data transmission path {second transmission path}).
Regarding claim 4, wherein the first port is not used and the second port is used when transferring the data between the volatile memory device and the memory controller device (PAT claim 1: a memory controller device to control the non-volatile memory device and coupled to a first port {second port} of the dual-port volatile memory device via a direct data transmission path {second transmission path}… the data buffer is powered off during a backup and restore operation …restore data is transferred between the dual-port volatile memory device and the memory controller over the direct data transmission path).
Regarding claim 11: wherein the volatile memory device is to enter a mode where a delay locked loop is turned off during a backup operation or a restore operation during the second mode (PAT claim 2: the dual-port volatile memory device is configured to enter a mode where a delay locked loop is turned off during a backup and restore operation when the direct data transmission path is in use).
Regarding claim 12: wherein the second mode is a memory controller device control mode that is invoked in response to at least one of a data backup event or a data restore event (PAT claim 1: the data buffer is powered off during a backup and restore operation on the memory module and backup and restore data is transferred between the dual-port volatile memory device and the memory controller over the direct data transmission path).
Regarding claim 13: wherein the second transmission path is to transmit one or more electronic signals between the volatile memory device and the memory controller device in the second mode (PAT claim 6: wherein the direct data transmission path to transmit one or more electronic signals between the dual-port volatile memory device and the non-volatile memory device), wherein the one or more electronic signals comprise at least one of a data signal, a chip select signal, or a data strobe signal (PAT claim 7: wherein the one or more electronic signals comprise at least one of a data signal, a chip select signal, or a data strobe signal).
Regarding claims 5 and 15: data buffer, the memory controller device, and the volatile memory device are shown in PAT claim 1 as discussed above. Although command buffer is missing from PAT claim 1. In an analogous art of memory management, Cho teaches a command buffer coupled to the data buffer, the memory controller device, and the volatile memory device (Cho, [0045], The RCD 122 may buffer a command/address CA1 which the host 110 provides. Furthermore, the RCD 122 may transmit the buffered command/address CA1 as a memory command/address MCA to the DRAM 124 {volatile memory device}. In addition, the RCD 122 may buffer a command/address CA2 provided from the NVM controller 126 and may transmit the buffered command/address CA2 as the memory command/address MCA to the DRAM 124).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of PAT and Cho before them, to improve PAT with Cho’s command buffer (e.g., RCD) coupled to the data buffer because The RCD 122 may buffer a control signal CTRL provided from the host 110 and may provide the buffered control signal to the DRAM 124 or a target device (Cho, [0046]).
Regarding claim 6 (similarly, claims 7 and 16): PAT in view of Cho teaches wherein the memory controller device, responsive to an event signal, is to: send a register setting to the command buffer, the register setting being associated with a backup operation in the second mode; and send a command associated with the backup operation to the command buffer (Cho, [0043]-[0046], The host 110 may request the nonvolatile memory module 120 to perform a back-up operation… The RCD 122 may buffer a command/address CA1 which the host 110 provides;
PAT claim 1: the data buffer is powered off during a backup and restore operation on the memory module and backup and restore data is transferred between the dual-port volatile memory device and the memory controller over the direct data transmission path; PAT claim 2: the dual-port volatile memory device is configured to enter a mode {second mode} where a delay locked loop is turned off during a backup and restore operation when the direct data transmission path is in use).
Allowable Subject Matter
Claims 2-21 would be allowable if overcome the double patenting rejection discussed above. The following is an examiner’s statement of reasons for allowance. The closest prior art identified: Sweere et al. (US 2010/0008175) teaches data transmission during backup mode and restore mode and a direct bus between host bus and the non-volatile memory controller to bypass data buffer and allow transferring data directly to the non-volatile memory.
Cho (US 2017/0075576) teaches dual-port DRAM with a port coupled to data buffers
Zheng et al. (US 2015/0363272) teaches disable the un-needed functionality.
None of cited prior art, alone or in combination, teaches or suggests the particular combination of steps or elements as recited in the independent claims. Specifically, the cited prior art on record fails to teach or suggest as a whole the limitation with level of detail that includes: wherein the data buffer is powered off during a backup and restore operation on the memory module and backup and restore data is transferred between the dual-port volatile memory device and the memory controller over the direct data transmission path.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137